Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
2.         Claims 1-4, 6-11, and 14-18 are pending in this application. 




Claim Interpretation
3     Claims 1-4, 6-11, and 14-16 recite various units (a data acquisition unit, an index calculating unit, a comparator unit, a work assignment unit, an output unit, etc.). However, they are not presumed to invoke 112(f). Claims are directed to a device comprising a processor configured to with a program to perform operations comprising: “operation as a data acquisition unit …” “operation as an index calculating unit…”, “operation as a comparator unit …”“operation as a work assignment unit” and “operation 


Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-4, 6-11, and 14-18 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: acquire sensing data measure an activity relating to at least one of sensory activity and physical activity of a target operator…, analyze the acquired sensing data…, identifies an execution time, a time overlap…, evaluating a correctness of execution, a stability, a speed…, compare the performance index…, assign the worker a second work step…,  and output a result of the assignment, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of acquire sensing data measure an activity relating to at least one of sensory activity and physical activity of a target operator…, analyze the acquired sensing data…, compare the performance index…, assign the worker a second work step…,  and output a result of the assignment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform acquire, analyze, identify, compare, assign, and output steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of acquire, analyze, identify, compare, assign, and output steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 4 and paras [0062] and [0069] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker” do not providing any improvements to the computer functionality, improvements to the plurality of sensors, improvements to the electroencephalographic meter and the load cell, they are just merely used as general means for collecting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, improvements to the electroencephalographic meter and the load cell, they just merely used as general means for collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 17 and 18 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 17 directed to method, independent claim 18 directed to a medium, are also rejected as 
          Accordingly, claims 1-4, 6-11, and 14-18 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
6.           Claims 1-4, 6-11, and 14-18 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “evaluating a correctness of execution, a stability, a speed, and a rhythm of the basic operations, based on the identified execution time, time overlap, number of executions, and execution order of the basic operations.”



                                         Response to Arguments/Amendment
7.       Applicant's arguments with respect to claims 1-4, 6-11, and 14-18 have been fully considered but are not persuasive.

             Claim Rejections - 35 USC § 101
             Claims 1-4, 6-11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims are not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform acquire, analyze, identify, compare, assign, and output steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of acquire, analyze, identify, compare, assign, and output steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
              Moreover, the claims recite the additional limitations “acquire sensing data obtained from a plurality of sensors comprising an electroencephalographic meter configured to measure a sensory activity and a load cell configured to measure a physical activity of a worker”, which do not amount to significantly more than the abstract idea, because they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, improvements to the electroencephalographic meter and the load cell, they just merely used as general means for collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. 
              According, the 101 rejection is maintained.


          
                                                            Conclusion
8.          Claims 1-4, 6-11, and 14-18 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Shaw et al. (US 2018/0330306) disclose a user-wearable electronic device includes a housing configured to be worn or embedded in a device worn by an employee, one or more sensors disposed in the housing, including a first sensor to sense motion of the employee and produce raw activities of daily work (ADW) data.
            Gardner et al. (US 2002/0091473) disclose a method for improving driver performance includes the steps of receiving vehicle operating data from the vehicle; monitoring an interior portion of the vehicle and receiving operator activity data from the interior portion of the vehicle.
            Ara et al. (US 2009/0228318) disclose an action index indicative of an action state of the worker who operates a computer is calculated, and the action index is associated with a specific activity of the worker as activity quality information representative of the quality of activity.
             Davidson et al. (US 2014/0278645) disclose monitoring recurring activities and location of workers.
             Hodas et al. (US 2017/0042461) disclose techniques to evaluate and enhance cognitive performance.

             Harrivel et al. (US 2018/0189681) disclose methods for optimized integration of a human operator with a machine for safe and efficient operation.
             Dobell (US 2013/0282446) discloses Methods and systems for capturing, measuring, sharing and influencing the behavioral qualities of a service performance. 
             Mejegard et al. (US 2015/0039269) disclose a fleet management system is provided for outdoor power equipment and is, in some embodiments, configured to estimate operator performance and/or skill for a particular operator based at least partially on engine speed data sensed during the particular operator's use of one or more pieces of equipment.
            Lendvay et al. (US 2017/0116873) disclose deploying a crowd to assess the performance of human-related activities.
             Horseman et al. (US 2017/0169379) disclose systems and methods for acquiring and employing resiliency data for leadership development.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
December 18, 2021